DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/13/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 3 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 4 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 5 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 6 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 7 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 8 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 9 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.
Claim 10 recites the limitation "a light emitting device" in the first line of the claim.  It is unclear whether it is the same as or different from the limitation “a light emitting device” in the first line of claim 1.  It is recommended to replace it with “the light emitting device”.

Allowable Subject Matter
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "melting and injecting a thermally conductive material into the second mold while the optical transparent material is not fully solidified, for forming a thermally conductive body over the one or more electrical components, and such that an intimate connection is formed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowes et al. (US 2013/0329429) teach in Figs. 12A-C, an optical transparent structure 126a over the LED die 82a, and a thermally conductive body 126b over the one or more electric components 82b, wherein an intimate connection is formed between the optical transparent structure 126a and the thermally conductive body 126b.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/22/2021